ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_07_FR.txt. 72

OPINION DISSIDENTE DE M. STASSINOPOULOS

A mon vif regret, je ne peux pas m’associer à l’arrêt. Faisant donc usage
du droit que me confère l’article 57 du Statut, je me permets d’indiquer les
raisons de mon dissentiment.

1. La Cour n’a pas voulu prendre position sur la question du maintien
en vigueur de l’Acte général de 1928. Je crois pourtant qu’elle aurait pu le
faire, parce que le requérant a un intérêt légitime à connaître le sort que ia
Cour réserve à cette convention qui fut la principale base de compétence
invoquée. En outre, comme la Cour l’observe (par. 39 de l'arrêt)

« il est évident que tout prononcé sur la situation de l’Acte de 1928 par
lequel la Cour déclarerait que celui-ci est ou n’est plus une convention
en vigueur pourrait influencer les relations d'Etats autres que la Grèce
et la Turquie ».

Il y aurait donc un intérêt plus général, dans une société internationale
organisée, à trancher la question, après les trois cas qui se sont déjà
présentés devant la Cour (affaires des Essais nucléaires et affaire du Procès
de prisonniers de guerre pakistanais). En revanche, le fait que l’arrêt laisse
de côté la question du maintien en vigueur de l’Acte crée des situations
difficiles. Si l’Acte général n’était pas en vigueur, la réserve grecque n’au-
rait pas d’effet, et il serait donc vain de s’occuper de son contenu. D’autre
part, la Cour est amenée à fonder des considérants sur un traité dont elle
n’examine pas la teneur. Par exemple, au paragraphe 43, il est dit que la
déclaration de la Turquie relative à la réserve est considérée comme « re-
venant à se « prévaloir » de la réserve au sens et en application de l’article 39,
paragraphe 3, de l’Acte » (les italiques sont de moi).

2. Dans le cas où la Cour aurait examiné la question de la validité de
l’Acte général, je me serais prononcé pour l’affirmative, surtout pour les
raisons suivantes.

3. Les parties à l’Acte n’ont pas manifesté la volonté de cesser d’être
parties à celui-ci. En dehors des démarches formelies prévues par le droit
international classique, telles que la dénonciation, il y aurait également lieu
de considérer qu’un traité peut prendre fin s’il est établi, de façon claire et
non équivoque, que cela résulte du comportement subséquent des parties.
Mais en ce qui concerne le non-usage, non seulement le droit international
coutumier n’admet pas pareille cause d’extinction mais encore la confé-
rence de Vienne sur le droit des traités a évité délibérément de mentionner,
dans la convention de 1969, la désuétude comme cause d’extinction des
obligations internationales des Etats.

73
73 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

On ne saurait nier l'existence et la validité de Acte général en invoquant
l'oubli, car il est impossible d'envisager que les nombreux traités qui lient
des Etats pourraient perdre leur force juridique du simple fait qu’ils n’ont
pas été invoqués ou qu’il n’en a pas été fait usage.

L'existence de l’Acte général a reçu une telle publicité depuis les affaires
des Essais nucléaires qu’il n’est pas concevable que la Turquie ait oublié
d’indiquer par un acte quelconque sa volonté de ne plus être liée par cet
instrument. Depuis le litige opposant I’ Australie et la Nouvelle-Zélande à
la France en 1973, deux Etats, la France et la Grande-Bretagne, ont pris
soin de dénoncer cet Acte, de sorte qu’il ne les lie plus.

En outre, l’affaire du Procès de prisonniers de guerre pakistanais a donné
aussi une certaine publicité à l’Acte général puisqu'il a été demandé à la
Cour de préciser dans quelle mesure l’Acte obligeait l’Inde par le biais dela
succession d’Etats.

Cela étant, le Gouvernement de la Turquie n’ignorait pas l’existence de
cet Acte lorsque la Grèce a introduit la présente affaire. Le fait invoqué par
la Turquie qu’aucune allusion n’y a été faite 4 une certaine phase des
pourparlers n’affecte en rien la situation de ?Acte comme instrument
conventionnel ouvrant une voie d’accès directe à la Cour. Pour soutenir
que l’Acte a cessé d’être en vigueur, il faudrait qu’une situation radicale
relative à son objet et à son mécanisme soit intervenue. Or, pareille situa-
tion, susceptible de mettre en cause la validité de l’Acte général, n’est pas
intervenue.

4. Selon un des arguments avancés dans la lettre turque de 1976, P’Acte
général n’a pas survécu à la Société des Nations. Pourtant, dès l’élabora-
tion du texte de l’Acte, il a été nettement affirmé que celui-ci, contraire-
ment au projet de protocole de Genève de 1924, n'aurait aucun lien
institutionnel et structurel avec la Société des Nations — la raison princi-
pale étant que l’on a voulu laisser l’ Acte général fonctionner parallèlement
à la Société des Nations, attirer des Etats qui ne seraient pas membres de
cette Organisation et offrir un mécanisme de rechange à l'ambiance très
politisée de Organisation de Genève. Les procès-verbaux du Conseil de la
Société des Nations de 1928 montrent bien ce souci des gouvernements, et
notamment de la Grande-Bretagne, de dissocier l’Acte général de la
Société des Nations. Dans le même sens, on peut rappeler que l’arbitrage
prévu par l’Acte général a été lié non pas au mécanisme de la Société des
Nations mais à la convention de La Haye de 1907.

En ce qui concerne le règlement judiciaire prévu par les articles 17 et
suivants de l’Acte, la procédure instaurée par l’Acte est indépendante et la
référence à la Cour permanente tombe aujourd’hui sous le coup de l’ar-
ticle 37 du Statut de la Cour internationale de Justice, selon lequel ces
dispositions continuent à être applicables dans le cadre du transfert de
compétence opéré au profit de la Cour internationale de Justice.

Les dispositions relatives au Secrétariat général de la Société des
Nations en tant que dépositaire de l’Acte général ont joué au profit du

74
74 MER EGEE (OP. DISS. STASSINOPOULOS)

Secrétariat général de l’Organisation des Nations Unies en vertu de la
résolution A/24 (I) de l’Assemblée générale des Nations Unies de 1946. Le
Secrétaire général des Nations Unies a depuis lors exercé ces fonctions.

L’Acte général prévoit que l’adhésion d’Etats tiers s’effectuera par une
communication que leur adressera le Conseil de la Société des Nations. Les
documents produits par la Grèce démontrent que le rôle attribué à la
Société des Nations à cet égard s'explique sur le plan historique par le fait
que certains gouvernements voulaient s'assurer que les parties à l’Acte
général auraient tous les attributs de la souveraineté telle qu’elle était
entendue à l’époque.

De toute façon, cette considération n’a pas d’effet sur les relations entre
la Grèce et la Turquie, dans le cadre de l’Acte général, car les deux Etats y
ont adhéré en tant que Membres de la Société des Nations.

5. Jen viens maintenant à l'examen des questions relatives à la réserve
grecque à l’Acte général.

INVOCATION DE LA RÉSERVE

Vu les procédures suivies en la présente espèce, les conditions permet-
tant d’invoquer une réserve par le jeu de réciprocité sont-elles rem-
plies ?

L'article 39, paragraphe 3, de l’Acte général, qui se rapporte aux condi-
tions de mise en œuvre de la réciprocité des réserves, est conçu comme
suit : « Si une des parties en litige a formulé une réserve, les autres parties
pourront se prévaloir vis-à-vis d’elle de la même réserve. » L'emploi des
termes « une des parties en litige » — et pas simplement « une des parties »
— ainsi que du verbe « pourront » impose l'interprétation d’après laquelle
cette disposition exclut le déclenchement automatique de la réciprocité,
qui apparaît clairement conditionné par la volonté de l’autre « partie en
litige ». Cette « partie en litige », au sens de partie qui participe à la
procédure |, doit, pour se prévaloir de cette réciprocité, exprimer sa volon-
té devant la Cour d’une façon formelle et, notamment, de la manière
prévue par l’article 67 du Règlement de la Cour sur les exceptions préli-
minaires.

Dans le cas présent, les lettres turques de 1976 et de 1978 ne constituent
pas une exception préliminaire introduite suivant les formalités prévues à
Particle 67 du Règlement; or ces formalités devraient être respectées,
s'agissant d’une exception aussi importante pour les intérêts du deman-
deur.

En effet, la réciprocité est un mécanisme qui peut nuire à l'Etat auteur de
la réserve; il doit donc offrir un minimum de garanties à cet Etat afin de ne
pas pouvoir se déclencher à tout moment et sans formalité. I ne faudrait, à
mon avis, admettre le déclenchement de la réciprocité que si un Etat

' « Litige: Contestation en justice » (Nouveau petit Larousse illustré, 400° éd.), c’est-

à-dire devant un tribunal. L'expression « parties en litige » signifie donc « parties
présentes devant un tribunal ».

75
75 MER EGEE (OP. DISS. STASSINOPOULOS)

présent à la procédure soulève une exception dans les formes et délais
prescrits. On devrait donc refuser cet avantage à un Etat qui n’est pas
présent en l'affaire.

Je comprends bien la façon dont la Cour applique certaines règles de
procédure habituelles aux tribunaux internes et concernant la situation
procédurale des parties en défaut. Je respecte profondément ce système,
surtout quand il s’agit de chercher la vérité sur la question de la compétence
de la Cour. Mais puisqu'il s’agit ici, plus spécialement, de permettre a un
Etat de profiter du jeu de la réciprocité, il serait juste, à mon sens, que ce
droit spécial et concret, de nature à nuire aux intérêts du demandeur, ne
soit pas reconnu à un Ftat qui non seulement est absent de la procédure
mais encore ne cesse pas de déclarer qu'il n’est pas et qu’il ne veut en
aucune façon être partie à l'affaire, et cela alors que l’article 39, para-
graphe 3, de l’Acte général vise spécialement les « parties en litige ».

6. En outre, je suis d’avis que la réserve en question a été éliminée, en ce
qui concerne la présente affaire, par le communiqué conjoint de Bruxelles
du 31 mai 1975.

Je m’occuperai plus loin de la nature juridique de cet instrument. Mais je
dois indiquer ici que, même si la majorité de la Cour lui refuse le caractère
de traité international générateur de droits et d’ obligations internationales
(ce qui est, à mon avis, son caractère réel), ce communiqué n’en constitue
pas moins un accord international, créé par la fusion de la volonté des deux
premiers ministres qui ont décidé de soumettre, même en principe, le
présent différend à la Cour. Or, le moindre effet juridique que lon est
obligé de reconnaître à ce communiqué est que la Turquie a renoncé à son
droit d’invoquer la réserve. On ne peut pas en effet donner, même en
principe, son consentement a ce que cette affaire soit soumise a la Cour et
conserver en méme temps le droit d’invoquer une réserve qui exclut (de
l'avis de la Turquie) cette même affaire de la compétence de cette même
Cour. Ce serait permettre une contradiction flagrante, inadmissible dans
les rapports internationaux.

Pour ces motifs, je crois que la Turquie n’est pas entrée d’une façon
régulière dans le jeu de la réciprocité de la réserve et que, par conséquent,
l’invocation de cette réserve par la Turquie étant inopérante, l'examen de
ses prétentions concernant le sens de la réserve serait superflu.

INTERPRÉTATION DE LA RÉSERVE
7. Jen arrive maintenant à la question de l'interprétation de la réserve,
interprétation dont les éléments fondamentaux ont été avancés dans le

mémoire et les plaidoiries de 1978, et non pas nécessairement dans l’at-
mosphère mouvementée de la crise de l’été 1976, où Pattention principale

76
76 MER EGEE (OP. DISS. STASSINOPOULOS)

du requérant s’est portée sur les éléments propres à justifier indication de
mesures conservatoires.

8. Pour éclaircir tout de suite l’historique de la réserve formulée par la
Grèce en adhérant à l’Acte général en 1931, il faut rappeler que la Grèce,
deux ans auparavant, en 1929, avait adhéré, avec une réserve, à la clause
facultative de juridiction obligatoire de la Cour, conformément à l’ar-
ticle 36, paragraphe 2, du Statut.

Cette réserve de 1929 enlevait à la compétence de la Cour deux caté-
gories de différends:

« a) les différends ayant trait au statut territorial de la Grèce, y
compris ceux relatifs à ses droits de souveraineté sur ses ports et
ses voies de communication, et

b) les différends ayant directement ou indirectement trait à l’appli-
cation des traités ou conventions acceptés par elle et prévoyant
une autre procédure ».

Cette réserve de 1929 a été formulée à la suite d’une suggestion du
professeur N. Politis, visant à protéger la Grèce contre les revendications
bulgares sur la Thrace et relativement aux minorités bulgarophones. Dans
ces conditions, la Grèce formula une réserve autonome relative à son statut
territorial, en comprenant dans celle-ci les droits de souveraineté sur ses
ports et ses voies de communication.

La Grèce visait ainsi à exclure de la compétence de la Cour tous les
différends ayant trait au statut territorial, en ayant pleine conscience que
Particle 36, paragraphe 2, du Statut concerne les différends juridiques dans
lesquels se trouve impliqué l'Etat qui accepte la juridiction obligatoire de la
Cour.

9. Tout à fait différente est la formule employée dans la réserve insérée
dans l’instrument d’adhésion de la Grèce à l’Acte général, en 1931.

Cette réserve, formulée conformément à l’article 39, paragraphe 1, de
PActe général, comprend deux parties, comme suit:

a) par la partie a), de caractère temporel, sont exclus les différends nés de
faits antérieurs à l’adhésion (catégorie correspondant à l’alinéa a) de
Particle 39, paragraphe 2, de l’Acte général);

b) par la partie b) la Grèce entend exclure de la compétence de la
Cour

« les différends portant sur des questions que le droit international
laisse à la compétence exclusive des Etats et, notamment, les diffé-
rends ayant trait au statut territorial de la Grèce, y compris ceux
relatifs à ses droits de souveraineté sur ses ports et ses voies de
communication »..

10. Quel est le sens de la réserve b) ? Plus spécialement exclut-elle de la
compétence de la Cour le présent différend, qui se rapporte à la délimi-

77
77 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

tation du plateau continental de la mer Egée ? La réponse doit être nette-
ment négative, pour les raisons suivantes.

Le sens littéral de la réserve

11. Comme il ressort clairement, même d’une première lecture du texte
de la réserve, celle-ci exclut de la compétence de la Cour une seule catégorie
de différends: ceux qui portent sur des questions que le droit international
laisse à la compétence exclusive des Etats. La réserve extrait de ce même
ensemble, et cite à titre particulier, les différends ayant trait au statut
territorial de la Grèce qui appartiendraient en même temps au groupe des
« différends que le droit international laisse à la compétence exclusive des
Etats ».

Ainsi, la réserve n’a pas exclu deux catégories de différends. Ce serait le
cas si son texte était libellé comme suit:

a) les différends que le droit international laisse à la compétence exclusive
des Etats, et
b) les différends ayant trait au statut territorial.

Mais le texte ne mentionne qu’une seule catégorie, à savoir les différends
que le droit international laisse à la compétence exclusive des Etats et,
parmi eux, il cite « notamment » les différends ayant trait au statut terri-
torial.

La rédaction ne laisse aucun doute sur ce sens de la réserve. Le mot
«notamment »! signifie, d’après toutes les sources littéraires, qu’on consi-
dère nécessaire de citer plus particulièrement un point spécial d’une notion
dont on a déjà parlé. On a mentionné le « genre », l’ensemble, et on se
réfère plus spécialement à une partie, à une parcelle de cet ensemble. C’est
comme si le texte de la réserve disait : « j’exclus les différends que le droit
international laisse à la compétence exclusive, mais je crois nécessaire de
citer, dans cette catégorie prise comme un ensemble, « les différends ayant
trait au statut territorial ».

12. Le mot grec, employé dans le texte grec, est le mot elôwxcrepor. En
grec, le mot eiôixwrepor signifie « plus spécialement », et c’est un adverbe
comparatif, dérivé du mot éiôos:

eidos = espèce

eiduxds = spécial (adjectif)

eiôukcrepos = plus spécial (adjectif comparatif)

elduéss = spécialement (adverbe)

ciStxétepov = plus spécialement ou notamment (adverbe compara-
tif).

' « Notamment » et « et notamment » ont exactement le mème sens, la conjonction
«et» n’ayant d’autre signification que la liaison du genre avec lespéce.

78
78 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

Ainsi, comme je l’ai dit, le groupe des « différends ayant trait au statut
territorial », exclu par la réserve b), n’est pas la totalité des différends ayant
trait au statut territorial, mais seulement une partie de cette totalité, à
savoir « les différends ayant trait au statut territorial que le droit inter-
national laisse à la compétence exclusive des Etats ». Sil s’agit d’un diffé-
rend ayant trait au statut territorial, mais qui n’est pas laissé par le droit
international à la compétence exclusive des Etats, ce différend n’est pas
exclu de la compétence de la Cour, et c’est exactement le cas pour le plateau
continental, dont le statut n’est pas une question laissée par le droit
international à la compétence exclusive des Etats, mais une question régie
par le droit international.

Ainsi, le différend qui a trait à la délimitation du plateau continental de
la mer Egée, étant un différend que le droit international n’a pas laissé à la
compétence exclusive de la Grèce, n’est pas exclu, en vertu de la réserve b),
de la compétence de la Cour.

La Grèce n’avait pas l'intention d’exclure les différends
ayant trait au plateau continental

13. La Grèce, en formulant la réserve b) n’avait point l’intention d’ex-
clure le différend ayant trait à la délimitation du plateau continental de la
mer Egée. La vraie intention de ia Grèce en l’espèce est suffisamment
éclairée par la lettre de M. Politis, qui a suggéré le libellé de la réserve pour
exclure de la compétence de la Cour les différends qui pourraient découler
des revendications extraconventionnelles de la Bulgarie visant à obtenir un
passage à travers le territoire de la Thrace.

Cette intention de la Grèce de se protéger contre les revendications
bulgares, à la fois territoriales et non territoriales, était amplement justi-
fiée, parce que la Bulgarie avait nettement fait savoir qu’elle prétendait
renverser les arrangements territoriaux et politiques cristallisés par les
traités de paix. Aux yeux de la Grèce, il y avait donc danger de voir ces
revendications de nature politique entrer dans le cadre des mécanismes de
l’Acte général, puisque ce dernier, en dehors de la procédure judiciaire qui,
elle, vise les différends juridiques, comprend aussi des procédures de
conciliation et d’arbitrage, susceptibles d’aboutir à des solutions ex aequo
et bono, pour des questions de nature politique, comme celles que soule-
vaient les prétentions de la Bulgarie. Il était donc nécessaire pour la Grèce
de chercher à se prémunir contre une éventuelle remise en cause de son
statut territorial, fixé par les traités. Mais le Gouvernement d'Athènes n’a
pas voulu réserver la totalité des différends ayant trait au statut territorial
(et cela pour contribuer à l’atmosphère d’apaisement de l’époque et à
l'application générale dans la mesure du possible du règlement pacifique
des différends); il s’est borné à réserver ceux que le droit international
laisse à la compétence exclusive. A cette catégorie plus étroite apparte-
naient les différends pouvant naître des revendications de la Bulgarie, qui
avaient un caractère révisionniste quant aux traités en vigueur.

79
79 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

Dans ces conditions, les questions relatives au statut territorial de la
Grèce, tel que défini par les traités, n’entrent pas dans la réserve à l’Acte
général. Ce qui entre dans cette réserve, sont les revendications politiques
tendant à renverser les engagements pris.

La notion de « statut territorial » ne comprend pas le statut du plateau
continental et, moins encore, la délimitation du plateau continental

14. La notion de statut territorial ne comprend pas le statut du plateau
continental. En effet, le plateau continental se trouve au-dessous de la
haute mer, qui est une mer libre; les droits souverains spécifiques de l'Etat
riverain (droit d'exploration et d'exploitation sur le sol et le sous-sol de la
mer) ont un caractère économique et, en tout cas, ne sont pas de nature à
placer le plateau continental dans le territoire de P Etat. Des activités autres
que la recherche et l'exploitation du plateau continental ne sont pas
interdites aux Etats tiers qui peuvent l’utiliser même à des fins militaires !
Si donc n'importe quel Etat tiers peut poser des armes et employer le lit de
la haute mer à des fins militaires, comment pourrait-on parler de « terri-
toire » ou d’« extension territoriale » de l’Etat riverain ?

Le « statut » du plateau continental ne saurait par suite être considéré
comme rentrant dans la notion du « statut territorial de l'Etat ».

Distinction entre « statut » et « délimitation »

15. En tout état de cause, dans le différend soumis à la Cour par la
requête du Gouvernement grec, il ne s’agit pas du « statut territorial » dela
Grèce, mais de la délimitation du plateau continental. Dans le cas même où
le statut du plateau continental serait considéré comme compris dans le
« statut territorial » (ce que je n’admets pas), la requête grecque se rapporte
non au statut mais à la délimitation du plateau continental. Or, il y a le
statut d’une part, la délimitation de l’autre. Le statut est la situation
juridique, la condition juridique, l’ensemble des règles qui déterminent une
situation juridique, alors que la délimitation concerne simplement Pappli-
cation correcte de ces règles du droit international pour tracer les limites du
plateau continental.

Cette question de délimitation ne saurait donc en aucune façon être
considérée comme englobée dans une question tout à fait différente, celle
de la détermination du statut juridique du plateau continental.

La réserve doit être interprétée de façon restrictive
16. Enfin, on doit ajouter un argument de nature générale, en faveur de

cette interprétation. Cet argument est tiré du principe, dégagé indirecte-
ment de la jurisprudence de cette Cour, selon lequel les réserves doivent

80
80 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

être interprétées d’une façon stricte et non pas prises au sens large. Cette
interprétation restrictive s'impose:

a) parce que les réserves constituent des exceptions à une règle générale, et
que toutes les exceptions, restrictions et limitations d’une règle sont,
d’après un principe général du droit, toujours interprétées d’une façon
restrictive, et

b) parce que toute réserve constitue une exception à la règle générale du
règlement pacifique des différends adoptée par l’Acte général, et qu’une
interprétation large et extensive de la réserve s’effectuerait au détriment
de la règle générale du règlement pacifique des différends.

La réserve a été éliminée après le communiqué de Bruxelles

17. Enfin, en tout état de cause, la réserve grecque a été éliminée par le
communiqué conjoint de Bruxelles du 31 mai 1975, comme je l’ai déjà
indiqué plus haut.

Sur le caractère de ce communiqué, qui constitue un accord internatio-
nal générateur de droits et d'obligations internationales, je me propose de
revenir plus loin. Mais je dois tout de suite exprimer mon opinion selon
laquelle à partir du 31 mai 1975, date de l’accord consacré par le commu-
niqué conjoint des deux premiers ministres, la réserve grecque de 1931 a été
éliminée; on ne peut donc plus parler de son interprétation. Comme je Par
déjà dit, il n’est pas juridiquement possible que le Gouvernement turc
invoque devant cette Cour une réserve qui, avec le consentement explicite
et délibéré de la Turquie, est éliminée depuis le 31 mai 1975 quant à la
présente affaire.

18. Dans ces conditions, j’ai la plus grande difficulté à suivre le raison-
nement de la Cour dans interprétation qu’elle donne à la réserve grecque.
Elle écarte le sens grammatical clair du texte français. Après quoi, pour
dire que les mots « et, notamment, » ne désignent pas une espèce d’une
catégorie plus large, la Cour retient une phrase du texte grec de l'exposé des
motifs du projet de loi introduit devant le Parlement hellénique, puis elle
en vient immédiatement au texte français, sans tenir compte du texte grec
de la loi d'approbation elle-même, texte qui doit être pris en considération
en tout premier lieu et dans lequel figure le mot eidwtrepor, mot qui
signifie sans ambages « plus spécialement », et cela, dans tous les cas,
même s’il est placé entre deux virgules.

19. D'ailleurs, dans la réserve grecque, le « statut territorial » ne paraît
pas seulement comme un exemple d’une question portant sur la compé-
tence exclusive mais il implique la volonté ferme de la Grèce de faire
échapper aux procédures de l’Acte général ce qui pourrait tendre à une
revision de son statut territorial.

En outre, en ce qui concerne les réalités historiques de la péninsule

81
81 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

balkanique, les circonstances dans lesquelles la Grèce a adhéré à l’ar-
ticle 36, paragraphe 2, du Statut, n'étaient pas les mêmes que celles qui
Pont conduite à adhérer à l’Acte général. Comme l’agent de la Grèce l’a
signalé, le baromètre politique de la région changeait par trop rapidement
pour qu’on puisse dire que 1929 et 1931 c’est la même chose.

20. Quant à l’argument selon lequel la Grèce a renouvelé en 1934 et en
1939 sa réserve de 1929, sans la modifier, cela ne prouve absolument rien
par rapport aux raisons qui l’ont déterminée à formuler la réserve à l’Acte
général et le texte clair de cette réserve.

21. Enfin, pour en terminer avec les questions soulevées relativement à
cette réserve, je dois signaler que le concept d’« unité territoriale et poli-
tique de la Grèce » invoqué dans la requête signifie qu’on ne saurait en
aucune façon traiter différemment la partie continentale et la partie insu-
laire de la Grèce.

LE COMMUNIQUÉ DU 31 MAI 1975 CONFÈRE-T-IL COMPÉTENCE À LA COUR
POUR CONNAÎTRE DU PRÉSENT DIFFÉREND ?

22. Le communiqué conjoint de Bruxelles du 31 mai 1975, loin d’être un
simple « communiqué de presse », comme la Turquie le prétend dans sa
lettre du 10 octrobre 1978, constitue un accord international verbal (et
constaté par écrit), intervenu entre les chefs des deux gouvernements dans
la rencontre au sommet qui a eu lieu à Bruxelles.

Les deux premiers ministres déclarent d’une manière très nette, dans ce
communiqué, qu’ils « ont décidé » que les problèmes du plateau continen-
tal « doivent être résolus par la Cour internationale de Justice ».

D’abord, l'expression « ont décidé » signifie qu’il s’agit d’une décision
déjà prise par la fusion des deux volontés et non pas d’une simple intention
de procéder à un accord dans l’avenir. Il s’agit donc d’une déclaration de
volonté pleine et entière, génératrice d’obligations internationales et qui,
en outre, n’est soumise à aucune condition.

Ensuite, le verbe « doivent [au présent] être résolus » signifie que la
compétence de la Cour reconnue par ce communiqué est considérée par les
deux parties comme existant dès le moment de la publication du commu-
niqué et non pas dans l’avenir. Les deux parties n’ont pas dit que les
différends « devront » ou « devraient être résolus par la Cour »; elles ont
dit « doivent être résolus par la Cour ». C’est une affirmation manifestant
une décision déjà prise et une compétence déjà créée. Qui pourrait jamais
déformer les mots « ont décidé » et « doivent », et leur faire dire que la
décision n’est pas encore prise, que les différends ne doivent pas encore
être soumis à la Cour, et que tout cela n’est qu’une perspective à réaliser
dans l’avenir ?

Cette efficacité du communiqué conjoint n’est point affectée par le fait

que la Turquie a manifesté de la réticence à se conformer à ce qui a été
conclu à Bruxelles, admettant toutefois que la soumission du présent

82
82 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

différend à la Cour a été décidée « en principe » et qu’il ne restait qu’à fixer,
par des négociations, les « modalités » de cette soumission.

Un accord verbal peut créer des engagements internationaux; la Cour a
eu déjà l’occasion de confirmer le non-formalisme en matière d’engage-
ments internationaux et le caractère conforme au droit international des
accords verbaux.

23. La Turquie elle-même a eu pleine conscience de la signification de
l'accord conclu entre les deux premiers ministres à Bruxelles. Le premier
ministre turc, M. Souleiman Demirel, dans sa lettre adressée au premier
ministre grec, M. C. Caramanlis (annexée à la lettre turque du 10 octo-
bre 1978), souligne que « la Turquie est disposée et même résolue à adhérer
à l'accord de Bruxelles au pied de la lettre » (4 Turkey is willing and
determined to adhere to the Brussels Agreement to the letter »). Il s’agit
d’un autre accord portant sur Chypre, mais si l’on prend « à la lettre » cette
déclaration, on peut déduire a) que la Turquie considère de telles décisions
comme des accords internationaux, et b) qu’elle se considère liée par elles,
et réaffirme sa volonté de rester fidèle à exécution de ce qui a été décidé,
exécution fidèle et « au pied de la lettre ». Quelle est donc « la lettre » de la
décision de Bruxelles du 31 mai 1975 ? Elle se trouve dans le texte du
communiqué: « Ils ont décidé que ces problèmes doivent être résolus
pacifiquement par la voie des négociations et concernant le plateau conti-
nental de la mer Egée par la Cour internationale de La Haye. »

Je conclus que le communiqué conjoint possède pleine valeur de titre de
compétence de la Cour, en vertu de l’article 36, paragraphe 1, de son
Statut.

OBSERVATION FINALE

24. Si l’on éprouvait un doute sur la compétence de la Cour, je me
permets de soutenir qu’en cas de doute l’on devrait trancher en faveur dela
compétence.

En effet, dans tous les domaines du droit existent des principes généraux
destinés à faciliter la mission du juge, lequel hésite souvent entre deux
solutions qui lui paraissent également plausibles. Ces principes intervien-
nent alors pour aider le juge à résoudre des problèmes difficiles et épineux
auxquels il ne peut parfois pas trouver de solution. Sans ces principes
généraux du droit, beaucoup de lois et bien des institutions, dans leur
totalité, perdraient une grande partie de leur valeur. Mais, grâce à ces
principes, « le juge peut maîtriser la loi », selon l'expression des auteurs
français, et ériger les textes, souvent modestes et sans âme, en idées
directrices et animatrices de la vie sociale.

Ce rôle des principes généraux est beaucoup plus important dans les
domaines du droit qui sont caractérisés par l'absence d’un système stable et
rigide de règles — comme c’est le cas pour le droit international.

Donc, dans le droit public interne où, au contraire du droit civil, il

83
83 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

n'existe pas non plus un « code » de règles, la source originale des principes
généraux se trouve dans l’idée de la liberté et de la démocratie et, au-delà,
dans la Déclaration des droits de l’homme. On dit in dubio, pro libertate: en
cas de doute, on doit opter pour la solution qui serait la plus libérale, la plus
favorable à la liberté démocratique.

En droit international, et notamment dans le domaine de la justice
internationale, la source des principes généraux doit être cherchée dans les
idées directrices qui ont entraîné la création des grands organismes inter-
nationaux afin d’assurer la paix par le règlement pacifique des différends
internationaux. En cas de doute, le juge international doit, à mon avis,
pencher pour l’étendue la plus générale de sa compétence et l’efficacité de
sa mission. Après les deux guerres mondiales, un appel suprême a été
adressé aux peuples civilisés, afin qu’ils se conforment à des règles supé-
rieures pour assurer la solution pacifique de leurs divergences. Plus géné-
rales seraient ces règles, plus efficace serait cet appel universel.

Je me permets donc d'émettre l’idée que la Cour accomplirait une œuvre
historique si, en cas de doute sur sa compétence (en espèce sur le sens de la
réserve grecque), elle se laissait guider par ce principe fondamental de la
généralité de cette compétence, laquelle contribue au maintien de la
paix.

{Signé) Michel STASSINOPOULOS.

84
